Citation Nr: 1032786	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  10-25 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to July 
1993, and from March 2004 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
from June 2009 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied entitlement to a 
TDIU.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is unable to secure and follow substantially gainful 
employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU due to service-
connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5103, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 
4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

TDIU

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe that 
it is impossible for the average person to follow a substantially 
gainful occupation.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2009).  In reaching that determination, the 
central inquiry is whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  
Consideration may be given to the Veteran's level of education, 
special training, and previous work experience in arriving at the 
conclusion, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria for a total rating.  Hatlestad, 5 Vet. App. 
524 (1993); VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 
(1992).  The objective criteria provide for a total rating when 
there is a single disability or a combination of disabilities 
that result in a 100 percent schedular evaluation.  38 C.F.R. § 
3.340(a)(2) (2009).  The subjective criteria provide for a TDIU 
when, due to service-connected disability, a Veteran is unable to 
secure or follow a substantially gainful occupation, and has a 
single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional disability 
sufficient to bring the combined evaluation to 70 percent.  38 
C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).  In exceptional 
circumstances, where the Veteran does not meet those percentage 
requirements, a total rating may nonetheless be assigned upon a 
showing that the individual is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. § 4.16(b) (2009).

In this case, the Veteran is in receipt of 70 percent disability 
rating for posttraumatic stress disorder (PTSD), a 10 percent 
disability rating for a right shoulder disability, and a 0 
percent disability rating for a bilateral knee disability.  Thus, 
the Veteran meets the minimum schedular requirements for a TDIU 
under 38 C.F.R. § 4.16(a) (2009). 

However, the evidence must still show that the Veteran is unable 
to secure or follow a substantially gainful occupation due to the 
service-connected disabilities.  Thus, the issue is whether the 
evidence is in balance such that the evidence supporting the 
claim and opposing the claim is nearly the same that the 
Veteran's service-connected disabilities prevent him from 
engaging in substantially gainful employment.  Substantially 
gainful employment is work which is more than marginal, that 
permits the individual to earn a living wage.  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  For a Veteran to prevail on a 
claim for a TDIU, the record must reflect some factor, which 
takes the case outside the norm.  The sole fact that a Veteran is 
unemployed or has difficulty obtaining employment is not enough.  
A high rating in itself is recognition that the impairment makes 
it difficult to obtain or keep employment, but the ultimate 
question is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not whether the 
Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The record shows that the Veteran has experienced a significant 
decrease in his ability to maintain employment since returning 
from Iraq.  Specifically, his occupational functioning as a 
meteorologist has been severely impacted by his service-connected 
PTSD.

On June 2005 VA psychiatric examination, the Veteran noted a 
marked change in his general functioning prior to and after his 
deployment to Iraq.  Prior to his active service, he had owned 
his own lab for six years, but then upon returning from Iraq 
"lost the company" by selling his shares to his business 
partner.  He felt that he sold his shares when he was not in a 
good frame of mind because he was suffering from PTSD.  Although 
he was employed at the time of the examination, he found that he 
had difficulty concentrating, was appearing late for work, and 
had received two warnings.  Whereas prior to service he had 
worked approximately 60 hours per week, since his return from 
Iraq, he had only been able to average 25 hours per week due to 
his mental symptoms, which included constant ruminations of his 
experiences in Iraq.

VA psychiatric treatment records show that the in February 2006, 
the Veteran reported that he had left his job because of an 
inability to function.  In March 2006, he accepted a new position 
in Florida, and moved from New York to start over.  In February 
2006, the Veteran reported that he had been hired by a competitor 
for his specialized skills, but that he had experienced an 
inability to concentrate.  The record shows that in February 2006 
and in October 2006, the Veteran was hospitalized for 
exacerbations of his PTSD for one month each time.  

On January 2007 VA psychiatric examination, the Veteran reported 
that he had taken a civil service employment position, his fourth 
job since returning from Iraq in 2004.  He reported that he had 
called in sick so often due to his PTSD symptoms that he had to 
use leave without pay.  He had been given multiple warnings for 
fighting on the job and arriving late.  He had significant memory 
problems and could not remember how to perform tasks that he had 
been trained to complete.  Due to those lapses, he had been 
demoted to a lower position.  The Veteran reported that at that 
point in his life, he had isolated himself from his family and 
any social connections.  He felt that he had lost everything 
since returning from Iraq.  The examiner stated that it was her 
belief that the Veteran's PTSD had greatly impacted his ability 
to function in an employment setting and would most likely 
increase over time.  The Veteran's prognosis for his mental 
disabilities was very guarded. 

On May 2009 VA TDIU examination, the Veteran reported that he had 
been unemployed since January 2009.  He stated that he was 
technically still employed, in that the position was to be held 
open to him for one year, but that he didn't feel as though he 
was able to return to the position due to the state of 
psychiatric symptoms.  He felt that there were too many people 
around him and he could not bring himself to "fake it till you 
make it."  After a half an hour in a social setting, he felt a 
strong need to be alone.  He reported that where at one point his 
two sons lived with him, he was no longer able to relate to them, 
or to anyone else.  The prognosis of his PTSD was determined to 
be guarded.  The examiner stated that the Veteran's PTSD symptoms 
exclusively did not cause his unemployability, explaining that 
the Veteran appeared to be capable of gainful employment in 
occupations with relatively low levels of stress and social 
interaction.  

VA treatment records show that the Veteran was admitted for 
inpatient psychiatric treatment from March 2009 to May 2009.  It 
was also noted that he experienced chronic pain in his knees and 
right shoulder, his other service-connected disabilities.  

In June 2010, the Veteran submitted evidence that his home went 
into foreclosure due to his unemployment and lack of funds.

Based on a review of the relevant evidence relating to the 
service-connected disabilities discussed above, and resolving all 
reasonable doubt in favor of the Veteran, the Board finds that 
the competent medical evidence of record supports a finding that 
the Veteran is precluded from engaging in substantially gainful 
employment as a result of his service-connected disabilities.  
The evidence tends to show that the Veteran's PTSD 
symptomatology, including his sense of complete isolation from 
others, his limited tolerance for social interaction and 
communication, and his quickness to anger, coupled with the vast 
amounts of time that he has taken off from work due to his PTSD, 
including three psychiatric hospitalizations since 2004, prevents 
employability.  The Board finds that despite the May 2009 VA 
examiner's opinion that the Veteran would be able to handle a 
work environment that was low stress, in reviewing the totality 
of the record and taking into account the Veteran's numerous and 
consistent statements to the contrary, and in light of the 
apparent contrast between his successful occupational functioning 
prior to his service and steep decline post-service, the Board 
finds that the Veteran cannot be deemed capable of anything more 
than marginal employment, and cannot be considered capable of 
maintaining substantially gainful employment.  His attendance and 
performance do not appear to support full-time work.  In 
addition, the May 2009 VA examiner did not consider the 
disability due to his service-connected bilateral knee and right 
shoulder disabilities, which also limit his ability to perform in 
lower stress employment.

As the evidence is in favor of the Veteran's claim, entitlement 
to TDIU is granted.  All reasonable doubt has been resolved in 
favor of the Veteran in making this decision.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is granted. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


